Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 08/13/2021.
	Claims 15-29 have been amended.  Overall, claims 15-29 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  The substitute specification contains no new matter are also approved.   

Allowable Subject Matter
1.	An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicant's invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, and therefore, claims 15-29 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 3) and the applicants’ argument (see Remarks section, pages 8-10), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to the electric motor is mounted around the outer rotor, whereby the motor stator is configured to directly drive the outer rotor , whereby the electric motor extends along only a part of a length of the outer rotor and the inner rotor, whereby the motor is located at an end of the 
	Thus, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the whereby the motor is located at an end of the inner rotor with a smallest diameter, and whereby the outer rotor and the inner rotor have a conical shape so that the volumetric machine (an expander, compressor or pump device) is provided with the more simple/compact volumetric machine and the more saving space for the housing of the motor/the more smaller volumetric machine as the motor located at an end of the inner rotor with a smallest diameter and the outer rotor and the outer and inner rotors having a conical shape as set forth in the applicants’ specification (see substitute specification filed on 08/13/2021 - page 8, lines 17-18 and page 9, lines 5-11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Suhara et al. (U.S. Patent Application Publication Number 2010/0092317A1)  discloses an eccentric screw pump having an electric motor provided at an outer peripheral portion of the stator.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746